DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-12, 18-24 and 26 are pending upon entry of amendment filed on 2/19/21.

Claim 26 stands withdrawn from further consideration by Examiner 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 1-12 and 18-24 are consideration in the instant application.

3.	IN light of Applicant’s amendment and response filed on 2/19/21, the rejections under 35 U.S.C. 112 first paragraph and 35 U.S.C.103 (see sections 5-10 of the office action mailed on 11/24/20) have been withdrawn.

4.	The following rejections remain.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


6	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat. 9,757,453 in view of Jaime et al (Curr Med Chem 2004, vol. 11(4) p. 439-446, IDS reference) and Kelly et al (Am Chem Soc. 2008, vol. 130, p. 5438-5439, IDS reference).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 453 patent teaches nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel.  Claim 1 of the instant application reads on any binding agent for T cell antigen.

The lyophilized form in claim 5 is obvious for the reasons set forth in section 10.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.
7.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Pat. 9,566,350 in view of U.S. Pub. 2010/0112077(IDS reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘350 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.



The ‘077 publication is discussed, supra.  Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘350 patent would result in a composition meeting the limitations of the instant claims.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.
8.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Pat. 9,555,128 in view of U.S. Pub. 2010/0112077(IDS reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘128 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.

The claims of the ‘128 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.

The ‘077 publication is discussed, supra. Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘128 patent would result in a composition meeting the limitations of the instant claims.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘148 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.

The claims of the ‘148 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.

The ‘077 publication is discussed, supra.  Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘148 patent would result in a composition meeting the limitations of the instant claims.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.
10.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Pat. 9,533,058 in view of U.S. Pub. 2010/0112077(IDS reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘058 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.

The claims of the ‘058 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.



As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.
11.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat. 10780049 in view of U.S. Pub. 2010/0112077(IDS reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘049 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.

The claims of the ‘049 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.

The ‘077 publication is discussed, supra.  Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘049 patent would result in a composition meeting the limitations of the instant claims.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.
12.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Pat. 10780050 in view of U.S. Pub. 2010/0112077(IDS reference).


The claims of the ‘050 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.

The ‘077 publication is discussed, supra.  Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘050 patent would result in a composition meeting the limitations of the instant claims.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.
13.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Pat. 10624648 in view of U.S. Pub. 2010/0112077(IDS reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘648 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.

The claims of the ‘648 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.

The ‘077 publication is discussed, supra.  Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘648 patent would result in a composition meeting the limitations of the instant claims.



14.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat. 10618969 in view of U.S. Pub. 2010/0112077(IDS reference).

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘969 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.

The claims of the ‘969 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.

The ‘077 publication is discussed, supra.  Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘969 patent would result in a composition meeting the limitations of the instant claims.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.
15.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat. 10507243 in view of U.S. Pub. 2010/0112077(IDS reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘243 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.


The ‘077 publication is discussed, supra.  Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘243 patent would result in a composition meeting the limitations of the instant claims.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.
16.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat. 10406224 in view of U.S. Pub. 2010/0112077(IDS reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘224 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.

The claims of the ‘224 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.

The ‘077 publication is discussed, supra.  Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘224 patent would result in a composition meeting the limitations of the instant claims.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘055 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.

The claims of the ‘055 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.

The ‘077 publication is discussed, supra.  Therefore, the instant claims would be obvious over the combination as reconstitution over the lyophilized composition of the ‘055 patent would result in a composition meeting the limitations of the instant claims.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.
18.	Claims 1-12 and 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat. 10322084 in view of U.S. Pub. 2010/0112077(IDS reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘084 patent teaches lyophilized nanoparticle compositions comprising a carrier protein, binding agent with T cell antigen, and paclitaxel. Claim 1 of the instant application reads on any binding agent for T cell antigen.

The claims of the ‘084 patent differ from the claimed invention in that it does not teach the reconstituted as in claim 1 of the instant application.



As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

19.	No claims are allowable.

20	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Yunsoo Kim
Patent Examiner
Technology Center
April 7, 2021
/YUNSOO KIM/Primary Examiner, Art Unit 1644